Citation Nr: 1104542	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-12 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from October 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Albuquerque, New Mexico.                 

Although the Veteran initially had requested a Travel Board 
hearing in his substantive appeal, he subsequently withdrew that 
request in May 2008.  

In September 2010, the Board sought an opinion from the Veterans 
Health Administration (VHA).  See 38 C.F.R. § 20.901.  Pursuant 
to this request, the Board received a VHA opinion in October 
2010, and it is associated with the claims file. The case is now 
ripe for appellate consideration.


FINDINGS OF FACT

1.  By an October 2005 decision, the Board denied the Veteran's 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  In March 2006, the Veteran filed an application to reopen his 
claim for service connection for PTSD.

3.  The evidence received since the October 2005 Board decision, 
when considered by itself or in the context of the entire record, 
relates to a fact unestablished by the previously available 
record that is necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.

4.  Resolving reasonable doubt in his favor, the Veteran has PTSD 
that is causally related to combat experience in service.  


CONCLUSIONS OF LAW

1.  The October 2005 decision, in which the Board denied the 
Veteran's claim of entitlement to service connection for PTSD, is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.160(d), 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for establishing service connection for PTSD 
have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act    

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

In this case, the Board is rendering a decision in favor of the 
Veteran, reopening the Veteran's claim and granting service 
connection for PTSD.  Therefore, a further discussion of the VCAA 
duties is unnecessary.







II.  New and Material Claim

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre- existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 
18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors and his testimony must be corroborated by 
credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau 
v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996). Furthermore, service department records must support, 
and not contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board is cognizant that VA regulations regarding service 
connection for PTSD were recently amended, effectuating a 
liberalization of a stressor requirement for substantiating a 
claim under certain circumstances.  See 75 Fed. Reg. 39843 (July 
13, 2010).  In this case, the Board finds that the Veteran 
engaged in combat.  Thus, the new regulations do not directly 
affect this appeal.  In short, because the Board finds that the 
Veteran was engaged in combat during his tour of duty in Vietnam, 
a stressor does not need to be verified/corroborated.  
Accordingly, the Board will not further discuss or outline the 
new regulation.

The Veteran's original claim of entitlement to service connection 
for PTSD was denied by an October 2005 Board decision.  In that 
decision, the Board determined that the competent and probative 
medical evidence of record preponderated against a finding that 
the Veteran had current PTSD that was causally related to 
service.  Thus, the Board concluded that PTSD was not incurred in 
or aggravated by service.  That decision is final.  38 U.S.C.A. § 
7104.  Once a decision becomes final, new and material evidence 
is required to reopen the claim which was denied.  38 U.S.C.A. § 
5108.  Because the October 2005 Board decision was the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection for PTSD should be reopened and re- 
adjudicated on a de novo basis.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996).

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the October 2005 Board decision, the evidence of 
record included the Veteran's service treatment records, lay 
statements, a VA examination report, dated in April 2003, and VA 
Medical Center (VAMC) outpatient treatment records, dated from 
April to November 2003  

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he had active 
military service from October 1965 to September 1967, which 
included 1 year and 12 days with "USARV" (or U.S. Army, 
Vietnam).  The Veteran's military occupational specialty (MOS) 
was infantry indirect fire crewman.  His medals included the 
Vietnam Campaign Medal, the Combat Infantryman Badge(CIB), and 
the Vietnam Service Medal.  

The Veteran's service treatment records are negative for any 
complaints or findings of any psychiatric disorder, to include 
PTSD.  In July 1967, the Veteran underwent a separation 
examination.  At that time, he was clinically evaluated as 
"normal" for psychiatric purposes.  

In a February 2003 lay statement from the Veteran's spouse, she 
indicated that she had known the Veteran for over 40 years and 
that they were married one year after he returned from Vietnam.  
She further stated that the Veteran would never discuss his 
experiences and only recently started to talk about his service 
in Vietnam.  

In a February 2003 statement, the Veteran indicated that he was 
constantly reminded, through his nightmares, of the things he saw 
and did in Vietnam.  He stated that the sound of fireworks or a 
sudden backfire of a car brought back memories.  In an additional 
statement dated in February 2003, the Veteran noted that he was 
stationed out of Bien Hua, where his outfit did perimeter watches 
and patrols, and received incoming mortar fire on a daily basis.  
The Veteran also reported that due to his PTSD, he could not 
remember things and was unable to perform under stressful 
conditions.

In March 2003, the Veteran submitted a formal claim for 
entitlement to service connection for PTSD.  He indicated that 
his PTSD began in 1965 due to combat in Vietnam.  

In April 2003, the Veteran underwent a VA examination.  The 
examiner indicated the claims file was not available but the 
medical records were reviewed.  The examiner noted the veteran 
was sent to Vietnam in about November 1966 with the 173rd 
Airborne.  According to the Veteran, he was a gunner.  He denied 
any current psychiatric problems.  Following the mental status 
evaluation, the examiner concluded that the Veteran did not have 
a mental disorder.  

VAMC outpatient treatment records, dated from April to November 
2003, show that in a September 2003 evaluation, the Veteran 
stated that he had "flashbacks, nightmares, irritability, and 
sleep disturbances," and that he had been isolated since his 
sons were deployed during Operation Desert Storm.  The examiner 
noted the Veteran was three miles out of "Vinh Hua" and that he 
described having been in many firefights.  According to the 
examiner, the Veteran had no psychotic symptoms, his speech was 
normal, and he had a sad and tearful affect.  The examiner also 
reported that the Veteran's thought process was focused on his 
Vietnam experience.  The assessment was "anxiety state, NOS [not 
otherwise specified]."

In November 2003, the Veteran was seen to determine the need for 
a PTSD evaluation.  The examiner noted the Veteran's service as a 
gunner and also reported that the Veteran went to Vietnam "with 
few life experiences so there was a considerable culture shock."  
The Veteran related "having experienced a great deal of anxiety 
with respect to his tour in Vietnam" as well as "coming under 
fire several times."  The examiner further noted the Veteran 
could not recall any particular traumatic event during his time 
in Vietnam.  The assessment was anxiety disorder, NOS.  

Evidence received subsequent to the October 2005 Board decision 
consists of a private medical statement from E.A.F., M.D., dated 
in March 2006, a VA examination report, dated in July 2006, with 
an addendum to the report, dated in June 2007, and a VHA opinion, 
dated in October 2010.  

In a private medical statement from Dr. E.A.F., dated in March 
2006, Dr. F. stated that the Veteran met the criteria of the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual (DSM-IV), for a diagnosis of 
PTSD.  In this regard, Dr. F. indicated that as a paratrooper in 
Vietnam, the Veteran was confronted with events that involved 
actual or threatened death during his tour of duty and he 
experienced feelings of fear, helplessness, and horror in 
response to those events (Criterion A).  Since those events, the 
Veteran daily continued to re-experience those events (Criterion 
B) through memories, nightmares, and flashbacks.  The Veteran 
also had intense psychological distress (such as anxiety and 
panic attacks) from cues that symbolized his experiences in 
Vietnam (Criterion B).  According to Dr. F., the Veteran avoided 
stimuli (Criterion C) associated with the traumas.  The Veteran 
tried to avoid seeing students at school who were of Asian 
descent.  He further demonstrated a numbing of responsiveness 
(Criterion C) and was disinterested in participating in 
activities such as going to movies or parties.  The Veteran also 
experienced increased arousal in the forms of insomnia, 
irritability, angry outbursts, difficulty concentrating, and 
exaggerated startle response (Criterion D).  According to Dr. F., 
all of the aforementioned problems had significantly impacted the 
Veteran's level of functioning socially, occupationally, and at 
home (Criterion F).  The Veteran's relationship with family 
members, including his wife of over 37 years, was impaired.  In 
addition to social and occupational impairment, the Veteran's 
distress was so significant as to have presented a risk of 
suicide.  (Criterion F).    


In July 2006, the Veteran underwent a VA examination.  At that 
time, the examiner stated that the claims file was not available 
for review.  The examiner noted that the Veteran served in 
Vietnam and participated in combat.  Stressful incidents reported 
by the Veteran included going on patrols, being in firefights, 
having friends wounded or killed, and remembering the first time 
he saw an enemy killed.  Following the Veteran's discharge, he 
worked as a carpenter and later worked in the public school 
system teaching carpentry.  The Veteran retired in May 2006.  He 
was married and had three adult children.  According to the 
Veteran, he experienced sleep impairment, including nightmares 
related to his combat.  Upon mental status evaluation, the 
Veteran was anxious and dysphoric.  He was oriented to person, 
time, and place.  He reported that he had occasional passive 
self-harmful thoughts, without actual plan or intent.  The 
examiner noted that the Veteran had a history of alcohol abuse, 
now in remission.  Following the mental status evaluation, the 
examiner diagnosed the Veteran with the following: (Axis I) 
anxiety disorder, NOS; alcohol abuse, in remission, (Axis IV) 
psychosocial stressors: sleep disturbance, medical problems, 
ruminations and troubling memories of Vietnam, and (Axis V) 
Global Assessment of Functioning (GAF) score of 72.  The examiner 
stated that while the Veteran met the stressor criterion for 
PTSD, he did not meet the severity criteria for the diagnosis of 
PTSD.  Thus, the examiner concluded that the Veteran did not meet 
the DSM-IV criteria for a diagnosis of PTSD.            

In June 2007, the examiner from the July 2006 VA examination 
provided an addendum to the examination report.  In the addendum, 
the examiner stated that he had the opportunity to review the 
Veteran's claims file.  The examiner noted that in the July 2006 
VA examination, although the Veteran scored above the threshold 
for PTSD on the Mississippi Scale for Combat-Related PTSD, he 
felt that there may have been a pattern of over-selection of 
outlying responses, as the Veteran's interview presentation of 
PTSD symptoms was much less extreme.  Thus, the examiner had 
concluded that while the Veteran appeared to meet the PTSD 
stressor criteria, his presentation of current symptoms did not 
appear to meet severity criteria for the diagnosis of PTSD.  The 
examiner noted that a review of the Veteran's claims file did not 
change his diagnostic opinion.  According to the examiner, he had 
reviewed the private medical statement from Dr. E.A.F., dated in 
March 2006.  However, the examiner stated that during the July 
2006 VA examination, the Veteran had indicated that he had only 
seen Dr. F. once.  The examiner reported that it appeared that 
the Veteran described symptoms to Dr. F. that were much more 
intense that what he had described during the July 2006 VA 
examination.  In addition, the examiner noted that VAMC 
outpatient treatment records since the July 2006 VA examination 
were negative for any treatment of PTSD-like symptoms.  The 
examiner stated that the VAMC outpatient treatment records did 
show, however, that the Veteran still drank on occasion.  
Therefore, the examiner reported that the Veteran's previous 
diagnosis of alcohol abuse was changed from sustained full 
remission to sustained partial remission.     

In September 2010, the Board sought a VHA opinion.  See 38 C.F.R. 
§ 20.901.  The VHA physician was requested to offer an opinion as 
to whether the Veteran met the diagnostic criteria for PTSD under 
the DSM-IV?  If so, the examiner was requested to offer an 
opinion as to whether the Veteran's PTSD was at least as likely 
as not (50 percent or more likelihood) causally linked to a 
verified in-service stressor(s)?  The Board informed the examiner 
that because the Veteran engaged in combat, his assertions, 
standing alone, were sufficient to establish the claimed in-
service stressors.  

Pursuant to this request, the Board received a VHA opinion from 
L.R.L., M.D., dated in October 2010.  In the opinion, Dr. L. 
stated that the Veteran met the diagnostic criteria under DSM-IV 
for PTSD.  Dr. L. indicated that a review of the evidence of 
record showed that it was "sprinkled" with various VA evaluator 
opinions that, when taken as a whole, implied the diagnosis of 
PTSD.  According to Dr. L., for one reason or another, during 
various evaluations, VA diagnosticians did not confirm a 
diagnosis of PTSD.  However, assessment of the flow of diagnostic 
thinking documented in the paper records revealed multiple 
references suggesting the presence of the diagnosis of PTSD.  
Furthermore, the evidence of record showed that there was at 
least one point in time wherein a diagnostician, Dr. E.A.F., was 
able to capture the diagnosis.  In response to the question of 
whether the Veteran's PTSD was at least as likely as not (50 
percent or more likelihood) causally linked to a verified in-
service stressor(s), Dr. L. indicated "yes."  Dr. L. reported 
that given the history outlined in the evidence of record, the 
diagnosis of PTSD was more likely causally linked to the 
Veteran's verified in-service stressor(s).  Dr. L. stated that 
although the use of alcohol did not appear to be a current issue, 
such may have placed a key role in obscuring the diagnosis of 
PTSD in the past.  According to Dr. L., it was impossible to 
discern the extent to which the Veteran may have utilized alcohol 
to manage his anxiety and related dysphoria.  Regardless, that 
provided one possible explanation for why the diagnosis of PTSD 
was not established before Dr. F.'s evaluation, i.e., because 
certain of the criteria (severity) may have been obscured by the 
Veteran's use of alcohol.  It followed that once the Veteran's 
use of alcohol diminished, the partial masking of PTSD symptoms 
may have diminished as well, which allowed a window for Dr. F. to 
complete the diagnosis.        

The Board has reviewed the evidence since the October 2005 Board 
decision and has determined that the private medical statement 
from Dr. E.A.F., dated in March 2006, and the VHA opinion, dated 
in October 2010, are both "new and material." 38 C.F.R. § 
3.156.  The March 2006 private medical statement and October 2010 
VHA opinion are "new" in that they were not of record at the 
time of the Board's denial in October 2005.  In addition, the 
aforementioned statement and opinion are "material" because 
they relate to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD (i.e., a current 
diagnosis) and raise a reasonable possibility of substantiating 
the claim.  In both the private medical statement and the VHA 
opinion, the physicians diagnosed the Veteran with PTSD and 
linked his PTSD to his combat experiences in Vietnam.  Thus, the 
newly received evidence shows competent medical evidence of a 
current diagnosis of PTSD and a nexus to the Veteran's in-service 
stressors, which were not evident in October 2005.

On the basis of the foregoing, the Board concludes that new and 
material evidence has been received to reopen the previously 
denied claim for service connection for PTSD.





III.  Service Connection Claim 

In view of the Board's decision above, the Veteran's claim for 
service connection for PTSD must be adjudicated on a de novo 
basis without regard to the finality of the October 2005 Board 
decision.

The Veteran's DD Form 214 confirms service in Vietnam and he was 
awarded various decorations including the CIB, which establishes 
combat participation.  Therefore, the reported combat related 
stressors are consistent with the circumstances of the Veteran's 
service and are considered verified.

There are discrepancies in the medical evidence of record as to 
whether the Veteran has a diagnosis of PTSD, and if so, whether 
his PTSD is related to his combat experiences in Vietnam.  On the 
one hand, in an April 2003 VA examination report, the examiner 
concluded that the Veteran had no mental disorder.  In addition, 
in a July 2006 VA examination report, with an addendum in June 
2007, a different examiner diagnosed the Veteran with an anxiety 
disorder and specifically concluded that the Veteran did not meet 
the DSM-IV criteria for PTSD.  However, on the other hand, in a 
private medical statement from Dr. E.A.F., dated in March 2006, 
Dr. F. concluded that the Veteran did meet the DSM-IV criteria 
for PTSD, and he discussed each criterion in support of the PTSD 
diagnosis.  Moreover, in the October 2010 VHA opinion, Dr. L.R.L. 
specifically opined that he Veteran met the DSM-IV criteria for 
PTSD.  Dr. L. also concluded that the Veteran's PTSD was linked 
to his combat experiences in Vietnam.     

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 
5107(b), in order for a claimant to prevail, there need not be a 
preponderance of the evidence in the veteran's favor, but only an 
approximate balance of the positive and negative evidence.  In 
other words, the preponderance of the evidence must be against 
the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1994).

In light of the above, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran has PTSD that is 
related to his verified combat experience in Vietnam.  
Accordingly, the Board resolves reasonable doubt in the Veteran's 
favor and finds that the evidence supports a grant of entitlement 
to service connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is granted.  






____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


